EXHIBIT 10
                                                                    Exhibit 10


         UNITED STATES DISTRICT COURT FOR THE
           MIDDLE DISTRICT OF PENNSYLVANIA


Public Interest Legal Foundation,

                 Plaintiff,
v.

Kathy Boockvar, Secretary of the
Commonwealth of Pennsylvania, in her         Civ. No. 20-___________
official capacity.

                Defendant.


              DECLARATION OF KENNETH J. BLOCK

          I, Kenneth J. Block, being of full age, hereby certify:

1.   I am the President of Simpatico Software Systems, Inc.
     (”Simpatico”), a duly registered corporation under the laws of the
     state of Rhode Island with a principal place of business located at:
     20 Altieri Way, Unit 3, Warwick, Rhode Island, 02886.

2.   I have been employed by Simpatico since 2001 and have been the
     President of the company during the entire course of my
     employment.

3.   I have thirty-two years of experience working with large, mission-
     critical systems involving billions of data records and developing
     anti-fraud analytics. My resume is attached to this Declaration as
     Exhibit A.

4.   The Public Interest Legal Foundation (“PILF”) retained Simpatico
     to process files of state voter registration data and to determine

                                                                    Page 1 of 4
     whether the state voter roll contained deceased registrants, and to
     then provide a list of those deceased registrants. Simpatico
     employs systems and controls to ensure the highest level of
     accuracy. The process utilized can be broken down into discrete
     steps as enumerated below.

5.   PILF purchased a file from the Pennsylvania Secretary of State’s
     offices containing current voter registration data and transmitted
     that file to Simpatico via a secure electronic mail system.

6.   Simpatico processes the voter registration file, normalizing the
     data and storing the data in a database of our design, on our
     secure system. The data normalization process includes
     synchronizing data fields, such as making all data upper case,
     standardizing street names, standardizing nomenclatures for
     apartments, and addressing other nuances that must be
     accounted for when conducting comparisons.

7.   Simpatico then securely exports specific pieces of the voter
     registration data necessary for death match processing to a
     commercial database processor.

8.   The commercial database processor removes registrants that they
     determine to be alive, leaving a file of voters who might be
     deceased. The exact process involves searching for registrants in
     various publicly available databases that reflect recent
     commercial activity. The processor does no further analysis of
     potentially deceased registrants whose commercial footprint is
     recently active.

9.   The list of possibly deceased registrants is then compared against
     regulated data files in order to identify the full Social Security
     numbers of each possibly deceased voter. This match is done in a
     ‘tight’ manner, with a match determined only if name, address,
     and birth date information are confirmed. Historical address data

                                                                 Page 2 of 4
    and obituaries are also consulted to confirm identities. The actual
    Social Security numbers identified in this step never leave the
    secure servers of the commercial database processor.

10. The Social Security number found in the step above is then used
    to search the Social Security Death Index (a database maintained
    by the Social Security Administration), as well as a credit bureau
    database to determine if the voter with that Social Security
    number has been reported as deceased. This step is an industry-
    wide standard that is used to determine whether an individual is
    officially considered to be deceased.

11. The commercial database processor securely transmits the
    processed files to Simpatico that identify registrants on the voter
    roll who have been determined to be deceased using the above
    methodology. These files do not contain Social Security numbers.

12. Simpatico imports the file into its database for a final step in
    which our own analytics are applied to the data. Those analytics
    involve analyzing other registration data associated with the
    resultant list of deceased registrants to determine whether any of
    the registrations contain voter credits dated past the date of
    death, whether any voter files contain registration dates past the
    date of death, and applying demographic groupings to the
    deceased registrants such as county of last residence, city, and
    age, among other things.

13. It is my belief and opinion that the process described above is the
    most accurate process available in the industry to flag individuals
    as deceased. On rare occasions, the Social Security Death Index
    contains an error and may inaccurately report a person as
    deceased. Accordingly, as a safeguard, we employ other tools to
    confirm a death such as locating the obituary and searching
    commercial databases to determine whether any financial or


                                                                 Page 3 of 4
EXHIBIT A
                                                                                          Exhibit A to Block
                                                                                          Declaration
                                                                                           8 Atlantic Crossing
                                                                                         Barrington, RI 02806
                                                                                               401-486-4152

                                                                               kblock@simpaticosoftware.com


KENNETH J. BLOCK

      PROFILE   Kenneth J. Block, The President of Simpatico Software Systems, Inc., has
                32 years of experience working with large, mission critical systems. Ken
                has managed multiple, large concurrent lottery projects, and is an expert in
                the performance tuning and troubleshooting of complex systems. Ken was
                the chief architect for GTECH’s Video Lottery product. Ken is a relational
                database expert and has been focused on helping state governments to
                achieve savings via waste and fraud analyses of their health and human
                services spending programs. Ken is a member of the Simpatico customer-
                facing team, responsible for contract management and operational
                coordination between Simpatico and state resources. Ken is credited with
                helping the State of Texas save more than a billion dollars in the State’s
                Food Stamp program and has worked with elections data from the
                majority of states.


   EXPERIENCE   PRESIDENT, DATABASE ARCHITECT AND CHIEF DATA SCIENTIST, SIMPATICO SOFTWARE
                SYSTEMS, INC., WARWICK, RI
                2001-present
                • Performed statewide pension analytics for every municipal and state retiree in the state
                  of Rhode Island for WatchdogRI. 2019
                • Ongoing – building and maintaining a fraud analytics system for lottery systems
                • Conducted nationwide data analytics project on voter data 2017
                • Liaison to State of Rhode Island executive branch resources for waste and fraud project,
                  coordinating legal, administrative and technical issues for the project.
                • Lead data mining engineer for Medicaid and Food Stamp waste and fraud project for the
                  State of Rhode Island
                • Liaison to State of Texas Health and Human Services department for EBT-related (Food
                  Stamp) projects.
                • Lead database engineer for Texas EBT
                • Business development liaison to GTECH Corporation, EVERTEC, Northrop Grumman and
                  other agencies/businesses.
                • Database architect for Puerto Rico EBT system UNIX Migration.

                PRESIDENT, CHIEF CONSULTANT, KINETIC CONSULTING, INC./TPS INC., BARRINGTON, RI
                1995-2001
                Founded software consulting firm providing system architecture, project management and
                relational database consulting services. Major projects:
                     • GM Group (San Juan, Puerto Rico): Led Kinetic team in development and deployment of
                       an EBT system to Puerto Rico. Successful completion led to multi-year software support
                       agreement.
                     • GTECH Corporation (West Greenwich, RI): Lead software support services engagement
                       for the Rhode Island Video Lottery. Chief database architect.
                     • Transactive/Transaction Strategies Inc. (Dallas, TX): ‘Turn around’ project management
                       for a company that created a hunter licensing system.

                     PRINCIPAL ARCHITECT, LEAD DESIGNER, PROJECT MANAGER, SENIOR DBA,
                     TRANSACTIVE/GTECH CORPORATION, W. GREENWICH, RI/AUSTIN, TX
                     1994-1995
                     Significantly involved in all aspects of the Electronic Benefits Transfer (EBT) system for the
                     State of Texas. Chief database architect for the product line. EBT is a debit card system for
                     Food Stamp and AFDC benefit recipients.

                     DESIGNER, SENIOR DBA, GTECH CORPORATION, W. GREENWICH, RI
                     1991-1994
                     Major contributor and database architect to the Video Lottery product (VLS), a
                     computerized network of Video Slot and Poker terminals all communicating with a central
                     host across a WAN.

                     SENIOR ENGINEER, LOBB SYSTEMS, SAUGUS, MA
                     1990-1991
                     Performed consulting services to customers of this system integration company.

                     PROGRAMMER/SYSTEMS ANALYST, BANK OF NEW ENGLAND CORP, BOSTON,
                     MA
                     1989-1990
                     Worked in Treasury group. Member of evaluation team tasked with re-architecting the
                     bank’s trading systems.

                     PROGRAMMER/SYSTEMS ANALYST, DALCOMP INCORPORATED, JERSEY CITY, NJ
                     1987-1989
                     Developed several financial packages relating to municipal and corporate bond
                     underwriting for use by the investment banking community.


         EDUCATION   DARTMOUTH COLLEGE, HANOVER, NH
                     B.A.: Computer Science, concentration in government, 1987




Page 2
